                                                                                                                       LED
                                                                                                                       jy-
                                                                                                                JUL 1
                                                                                                                          in
 A0442(Rev 11 11) AneM Warraill
«0C 6/6-16)                             .            ^                                  ^                CLERK,U.S. DlSWIJff UUUr
                                                                                                               NiQnFbtiffi li»
                                      United States District Court
                                                                 for the
                                                         District of Columbia


                                                                                                                           OJ o

                UNITED STATES OF AMERICA                          '
                                      V.
                                                                             Case No. 0090 1:13CR00267.001
                             Dustin Wilkins




                                                     ARREST WARRANT


I o:      Any authorized law enforcement officer


          VOU ARE COMMANDED to arrest and bring before a United States Magistrate Judge without unnecessary delay
/n«m<> ofiMrson to b* arresud) Dustill WjlkillS
who is accused of an offense or violation based on the following document filed with the court:


□ Indictment              Q Superseding Indictment          Q Information          Q Superseding Information          Q Complaint
(~1 Probation Violation Petition         Q Supervised Release Violation Petition     _3 Violation Notice        Q Order of the Court

This offense is briefly described as follows:

1. The defentJant shall not coitmtit another federal, state, or local crime.
   (Mandatory Condition)

2. The defendant shall pay the balance of any restitution owed at a rate of
        no less than $50 each month and provide verii^^fation of each payment to
        the Probation Office (Special Condition)
Date:



City and State: Washington, DC                                             John 'C. \Haley / CoujKtl Om Deputy
                                                                                 1 \ Primed l^antK and lute

                                                                Return

          This warrant was received on (date)                               'b® person was arrested on (date)     ~7/j'7/2^/^
at (dty and state)                   £a<,^Jir /^^ypyiA./        y/f
Date       y/zf/xe^/f                                                              '/J' Ua/21£^ dOji/zyi
                                                                                       Arresting Officer's Signature

                                                                                   /e. -T.                /o/Aim
                                                                                             Printed Same and Title
                    firos b r juc

:        THuco TOj/'rrSicfs ffv         ,■)
" » . 'S"*, ..•T"       j    .»




                       C" A / , '.         (\i ' (Z
                        ' '-^'1   I
                                   ; \ ^ i A' ' , ''A
